Citation Nr: 1630901	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  98-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1968 to May 1970, and in the Army from July 1974 to September 1977.

He is currently an inmate at a state penal institution following a felony conviction.  Hence, his receipt of compensation is restricted.  See 38 U.S.C.A. § 5313(a)(1) (West 2014); 38 C.F.R. § 3.665(a) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge in his substantive appeal.  In August 2013, VA notified the Veteran that his hearing was scheduled for October 2013.  The Veteran failed to report for the hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

As a preliminary matter, the Board notes that the record does not contain a properly completed power of attorney, VA Form 21-22, or VA Form 21-22(a).  As such, the Board must determine that the Veteran is proceeding pro se.

The record does include a VA Form 21-22, dating from 1999, in favor of a Veterans Service Organization (VSO).  However, this document is not signed by either a representative of that VSO or the Veteran, and the VSO has submitted correspondence, most recently in March 2016, indicating that they do not represent the Veteran.

Also of record is a VA Form 21-22, also unsigned, which the Veteran submitted in December 2009 in favor of a private attorney, Peter J. Meadows.  In January 2010, the Board notified the Veteran that the form he submitted was unsigned, and requested that he complete an updated VA 21-22(a) with the appropriate signatures.  The Board informed the Veteran that if he did not respond within 30 days, it would assume that he wished to represent himself.  The Veteran did respond in February 2010, but stated that he had not been able to reach Mr. Meadows.  He did not provide an updated VA 21-22(a) or any other documentation indicating that he was currently represented by Mr. Meadows.  In an April 2010 remand concerning a separate appeal, the Board determined that the Veteran was unrepresented.

In March 2014, the Board noted that the Veteran had previously been represented both by a VSO and by Mr. Meadows, but recognized him as currently proceeding pro se.  The Board then remanded the claim of entitlement to an increased rating for PTSD for additional evidentiary development.

In June 2015, the Board issued a final decision as to several unrelated issues, and once again remanded the claim for entitlement to an increased rating for PTSD.  The Board again recognized the Veteran as proceeding pro se.

In May 2016, the Board sent the Veteran another letter asking for clarification regarding his representation.  Notably, the letter stated that there was a valid VA Form 21-22 of record in favor of Mr. Meadows, and that if the Veteran did not respond, it would assume that he wished to remain represented by Mr. Meadows.  The Veteran did not respond.

Notwithstanding the May 2016 letter, the Board finds that the Veteran is unrepresented, and that additional clarification as to his representation is not required.  As discussed above, the Veteran has been given ample opportunity to obtain an updated power of attorney form.  He has not done so, and there is no indication that Mr. Meadows continues to represent him.  In sum, as the record contains no valid power of attorney forms, the Veteran is recognized as proceeding pro se.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood; total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in June 2009.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  VA has obtained records of the Veteran's VA psychiatric examinations and mental health treatment notes, including records from state correctional facilities, as well as his service medical records and personnel records.  Pursuant to the Board's June 2015 remand, an addendum medical opinion was provided in August 2015.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD.  For the reasons that follow, the Board finds that a rating of 70 percent, but no higher, is warranted by the record.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a 70 percent rating.

Service connection for PTSD was originally granted in February 1992.  In May 2005, the Board increased the rating to 30 percent disabling.  The Veteran submitted the instant claim for an increased rating in March 2009.

On VA examination in September 2009, the Veteran reported that he had been incarcerated since 1993 following his conviction for second-degree murder.  He presented with moderate to severe PTSD symptoms, including frequent middle-of-the-night awakening, nightmares, an inability to sleep more than two or three hours at a time, chronic and persistent intrusive thoughts, flashbacks with auditory and visual hallucinations, social withdrawal, periods of depressed mood and anhedonia, anger outbursts, and avoidance behavior.  He denied obsessive or ritualistic behavior and panic attacks, and no homicidal or suicidal thoughts were noted.  His impulse control was fair.  The examiner noted that the Veteran's PTSD symptoms occurred daily.

In summary, the examiner opined that the Veteran's PTSD was not productive of total occupational and social impairment, but that his symptoms did result in deficiencies in judgment, thinking, and mood.

On VA examination in September 2014, the Veteran presented with symptoms such as suspiciousness, gross impairment of thought processes or communication, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  He was very hard of hearing, and thus was difficult to communicate with.  The examiner noted that the Veteran terminated the interview before pertinent data could be obtained, believing that the interviewer was trying to get him to say something untrue.  The examiner opined that the Veteran's psychiatric symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

After reviewing the record, the examiner diagnosed the Veteran with PTSD and unspecified psychotic disorder.  The examiner explained that the Veteran presented with psychosis in 1993 when traces of PCP were found in his bloodstream, and the examiner speculated that the psychosis was drug-induced.  The examiner also noted that the Veteran displayed paranoia constituent with psychosis, and that he was being treated with antipsychotic medications in prison.  The examiner opined that the Veteran was unemployable due to his PTSD symptoms.

In June 2015, the Board remanded the appeal in order to obtain an addendum opinion as to whether the Veteran's drug abuse, which caused his psychosis, was caused or aggravated by his PTSD.  An opinion was obtained in August 2015, wherein the examiner opined that "the psychosis [the Veteran] experienced at the time of the murder was at least as likely as not caused by drug use, and the drug use is at least as likely as not a response to PTSD."

As an initial matter, the Board is aware that, in general, compensation shall not be paid if disability was the result of the person's own willful misconduct.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Service connection, however, may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptoms of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Board also notes that when it is not possible to separate the effects of a service-connected disorder from a nonservice-connected disorder, reasonable doubt should be resolved in the Veteran's favor with regard to the question of whether certain symptoms can be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Board finds that any symptoms of psychosis displayed by the Veteran during the appeal period, to include as secondary to drug abuse, are attributable to his service-connected PTSD.

Taken as a whole, the evidence reflects that the Veteran's PTSD, including symptoms of psychosis, have been productive of occupational and social impairment with deficiencies in most areas.  In short, the record demonstrates significant impairment associated with PTSD, especially in areas such as judgment, thinking, and mood.  As this symptomatology more nearly approximates the criteria for a 70 percent rating, an increase from 30 percent to 70 percent is warranted.

A 100 percent rating is not warranted, however, as the evidence is against a finding of total occupational and social impairment due to PTSD.  The Veteran appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  He has denied persistent delusions or hallucinations.  There is no evidence of homicidal or suicidal ideation, and, although the Board recognizes that the Veteran was convicted in 1993 of second-degree murder, there is no indication in the record that he is currently a danger to himself or others.  Although one examiner noted paranoid behavior, that same examiner opined that the Veteran's PTSD was not productive of total impairment.  In addition, the record shows that the Veteran has generally been orientated to time and place.  The Board finds that the Veteran's PTSD symptoms, considered in isolation from his other service-connected disabilities, do not demonstrate total impairment, as illustrated by the criteria for a 100 percent rating.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, an increased rating to 70 percent disabling, but no higher, is warranted.


ORDER

Entitlement to a 70 percent rating for PTSD is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


